



EXHIBIT 10.7




December 20, 2018


MERIDIAN ENERGY LLC
2129 LOOSCAN LANE
HOUSTON, TEXAS 77019


Ladies and Gentlemen:


This letter agreement (as the same may be amended, restated or otherwise
modified, this “Agreement”) sets forth the mutual understanding and agreement by
and among Alta Mesa Services, LP, a Delaware limited partnership (the
“Company”), Randy Limbacher (“Limbacher”), John H. Campbell, Jr. (“Campbell”)
and Mark P. Castiglione (collectively with Limbacher and Campbell, the
“Consultants”), and Meridian Energy LLC, a Delaware limited liability company
(“Meridian”). The Company, Meridian and each Consultant are referred to
individually herein as a “Party” and collectively as the “Parties”.


In consideration of the provisions herein, each of the Parties hereby agrees as
follows:


1.    Engagement; Services. Subject to the terms and conditions specified
herein, during the Term (as defined below), the Company engages Meridian, and
Meridian accepts such engagement, as an independent contractor to provide
certain specified services to the Company and certain of its Affiliates (as
defined below) as designated by the Board (as defined below) from time to time
(the “Company Group”). Meridian shall provide to the Company the services of the
Consultants with each Consultant to serve as an officer of Alta Mesa (as defined
below) and such other members of the Company Group as designated by the Board
from time to time in the positions identified opposite the name of such
Consultant on Exhibit A hereto, reporting to the board of directors (the
“Board”) of Alta Mesa Resources, Inc., a Delaware corporation (“Alta Mesa”).
Each Consultant shall perform all duties and functions customarily performed by
the applicable officer position for a business of the size and nature similar to
that of the Company Group (collectively, the “Services”), and such other duties
as may be assigned to such Consultant by the Board.


2.    Services Fee; Expenses; Bonuses; Fees.


(a)     Services Fee and Expenses. During the Term, the Company shall (i) pay
(or cause to be paid) a monthly fee in the amount set forth on Exhibit B hereto
(the “Services Fee”) to Meridian, with such payments allocated among Meridian,
its Consultants and other employees of Meridian for salaries and benefits as set
forth on Exhibit B and (ii) reimburse Meridian for all documented, reasonable,
out-of-pocket business expenses incurred in connection with providing the
Services in accordance with the Company’s expense reimbursement policies and
practices. The Services Fee shall be prorated for any calendar month in which
the Term is terminated or expires. In the event that any Consultant or other
employee of Meridian resigns or is terminated, Exhibit B shall be revised to
remove the Services Fee and Regular Bonus (as defined below) allocable to, and
to reduce the Milestone Bonus (as defined below) by the pro rata share
attributable to, such Consultant or employee. Meridian and the Consultants shall
be prudent and manage their individual expenses incurred in connection with
providing the Services in accordance with a commercially reasonable standard.
The Company shall pay (or cause to be paid) to Meridian (A) following the
beginning of each month during the Term (but in no event later than five (5)
business days) the applicable Services Fee and (B) following receipt by the
Company of supporting invoices, reasonable, out-of-pocket business expenses
incurred in connection with providing the Services in accordance with the
Company’s expense reimbursement policies and practices.
    
(b)     Regular Bonuses. During the Term, the Company shall pay (or cause to be
paid) a quarterly bonus to Meridian in the amount set forth on Exhibit B hereto
(the “Regular Bonuses”), with such payments allocated among Meridian, its
Consultants and other employees of Meridian as set forth on Exhibit B. The
Company shall pay (or cause to be paid) to Meridian the Regular Bonuses within
thirty (30) days after the final day of each calendar quarter during the term.


(c)     Milestone Bonuses. Prior to each of January 31, 2019 and July 31, 2019,
Meridian, the Consultants and the Board (or a committee thereof) shall negotiate
in good faith with respect to reasonable performance metrics with respect to the
six-month period beginning January 1, 2019 (the “First Milestone Period”) and
July 1, 2019 (the “Second Milestone Period”), as applicable, the achievement of
which will earn Meridian a performance bonus up to the amount set forth under
the heading Milestone Bonus on Exhibit B (the “Milestone Bonuses”). Meridian
shall provide the Board (or a committee thereof) with information sufficient for
the Board (or a committee thereof) to make a determination of, and the Board (or
a committee thereof), as soon as reasonably practical and in any event within
sixty (60) days following receipt of such necessary information, shall make a
determination as to whether or not any or all of the performance metrics were





--------------------------------------------------------------------------------





achieved. If the Board (or a committee thereof) determines that any or all of
the applicable performance metrics were achieved, then the Company shall pay (or
cause to be paid) to Meridian the applicable portion of the Milestone Bonuses
that was earned as promptly as practical, and in any event within thirty (30)
days of such determination by the Board (or a committee thereof) as to the
achievement of such performance metrics.


(d)     Transaction Fees. The Company will pay Meridian’s reasonable attorneys’
fees incurred for drafting and preparation of this Agreement and related
agreements by Locke Lord, LLP, following the Company’s receipt of invoices for
such attorneys’ fees in accordance with the Company’s expense reimbursement
policies and practices.


(e)     Access. The Company will provide to the Consultants and Meridian’s
employees access to offices and parking at the Company’s offices, as well as
reasonable administrative and related support consistent with the Company’s past
practices required for the Consultants and Meridian’s employees to perform their
duties and responsibilities for the Company, including the Services.


3.     Term and Termination.


(a)     Term. The term of this Agreement (the “Term”) shall commence on January
1, 2019, and continue until December 31, 2019 (the “Initial Term”) or the
earlier termination of this Agreement pursuant to Section 3(b) or Section 3(c).
At the end of the Initial Term, the Parties may jointly renew and extend the
Term in 6-month increments.


(b)     Termination by the Company. Notwithstanding Section 3(a), the Company
may terminate this Agreement by giving written notice (“Notice of Termination”)
to Meridian:


(i)     in the event of (A) a material breach by Meridian or any of the
Consultants of Section 5(a), Section 5(c), Section 8, Section 20(a) or Section
21 (the “Subject Obligations”), (B) a material breach by Meridian or any of the
Consultants of any of its or their obligations under this Agreement other than
the Subject Obligations, at any time following the date that is thirty (30) days
after Meridian’s receipt of the Company’s written notice of such material breach
if such breach is not remedied during such period or (C) fraud, willful
misconduct or gross negligence by Meridian or the Consultants;


(ii)     if either Limbacher or Campbell leaves Meridian and/or his designated
position with the Company during the Term other than as a result of death or
disability; and/or
    
(iii)     at any time following the date that is one month following the date of
this Agreement provided that the Company has given at least thirty (30) days’
notice.


(c)     Termination by Meridian. Notwithstanding Section 3(a), Meridian may
terminate this Agreement by giving a Notice of Termination to the Company:


(i)     in the event of a material breach by the Company of any of its
obligations under this Agreement, at any time following the date that is thirty
(30) days after the Company’s receipt of Meridian’s written notice of such
material breach if such breach is not remedied during such period; and/or


(ii)     at any time following the date that is one month following the date of
this Agreement provided that Meridian has given the Company at least thirty (30)
days’ notice.


(d)     Effect of Termination. Notwithstanding anything to the contrary:


(i)     upon a termination or expiration of the Term each of this Section 3(d),
Sections 5 through 9 (inclusive) and Sections 11 through 20 (inclusive) shall
survive in accordance with its express terms, and


(ii)     in the event of a termination by the Company pursuant to Section
3(b)(iii) or by Meridian pursuant to Section 3(c)(i) (collectively, the “Subject
Termination Rights”), the Company shall have no further obligation to Meridian
or the Consultants except for payment by the Company: (A) of the Subject
Termination Amount (as defined below), which amount shall be paid in a lump-sum
within sixty (60) days following such termination and (B) if such termination is
after June 30, 2019 and a Milestone Bonus attributable to the First Milestone
Period is determined to be earned pursuant to Section 2(c), such applicable
Milestone Bonus, which amount shall be paid in accordance with Section 2(c);







--------------------------------------------------------------------------------





(iii)     in the event of a termination other than by an exercise of the Subject
Termination Rights, the Company shall have no further obligation to Meridian or
the Consultants except for payment by the Company of accrued but unpaid (A)
Services Fees that relate to the period ending on the date of termination, which
amount shall be paid in a lump-sum within sixty (60) days following such
termination and/or (B) prorated Regular Bonuses for the portion of the calendar
quarters that were completed prior to such expiration or termination of the
Term, which amount shall be paid in accordance with Section 2(b).


(e)     “Subject Termination Amount” means (i) the total amount of Services Fee
attributable to the Initial Term as set forth on Exhibit B (less any Services
Fee paid pursuant to the terms of this Agreement prior to such termination),
plus (ii) the total amount of Regular Bonuses attributable to the Initial Term
as set forth on Exhibit B (less any Regular Bonuses paid pursuant to the terms
of this Agreement prior to such termination) plus (iii) if such termination is
(A) on or prior to June 30, 2019, the full amount of the Milestone Bonus
attributable to the First Milestone Period or (B) following June 30, 2019, the
full amount of the Milestone Bonus attributable to the Second Milestone Period.


4.     Workers’ Compensation or Unemployment Compensation; Taxes; Offsets.


(a)     Meridian and the Consultants acknowledge and agree that the Company will
not be required (i) to withhold federal, state or local income, gross receipts
or other taxes from any amounts paid hereunder or to otherwise comply with any
state or federal law concerning the collection of income, gross receipts or
other taxes at the source of payment of wages with respect to any sums paid
hereunder, (ii) under the Federal Unemployment Tax Act or the Federal Insurance
Contribution Act, to pay or withhold taxes for unemployment compensation or for
social security on behalf of Meridian or any of the Consultants with respect to
any amounts paid hereunder and (iii) under the laws of any state, to obtain
workers’ compensation insurance or to make state unemployment compensation
contributions on behalf of Meridian or any of the Consultants.


(b)     Meridian shall be responsible for the payment of its and the
Consultants’ portion of any and all required federal, state, local and foreign
taxes (including self-employment taxes) incurred, or to be incurred, in
connection with any amounts payable to Meridian or the Consultants under this
Agreement, and Meridian and the Consultants each shall indemnify and hold
harmless the Company in relation to the payment of any and all withholding
taxes, employee social security, employee national insurance, disability,
unemployment taxes and such other federal, state, local and foreign taxes due in
any country, tax withholding and tax deductions, and any interest and penalties
applied thereon, on any earnings, payments or other compensation made with
respect to this Agreement and the Services provided hereunder. With respect to
any amounts that may be owed to the Company from Meridian as a result of the
indemnity described above in this Section 4(b), the Company may (but will not be
required to) offset any amounts due by Meridian to the Company against any
amounts the Company owes Meridian hereunder.


5.     Representations and Warranties.


(a)     Meridian hereby represents and warrants to the Company as follows:


(i)     Meridian is a limited liability company duly organized and validly
existing under the laws of the State of Delaware.


(ii)     Meridian has full power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and no further
actions on the part of Meridian are necessary to approve and authorize the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by Meridian and constitutes a valid and binding
agreement, enforceable against Meridian in accordance with its terms, except as
the enforceability hereof may be subject to applicable bankruptcy, insolvency,
reorganization, or other similar laws affecting creditors’ rights generally and
to general principles of equity.


(iii)     None of the execution and delivery by Meridian of this Agreement, the
consummation of the transactions contemplated hereby, or compliance with any of
the provisions hereof, will (x) result in the violation of any order, writ,
injunction, decree, or ruling of any court or governmental entity, or to the
knowledge of Meridian, any law, rule, or regulation applicable to Meridian, (y)
result in the breach of any of the terms, conditions, or provisions of any note,
bond, mortgage, indenture, deed of trust, license, franchise, permit, contract,
agreement, or other instrument or commitment or obligation of Meridian or any of
its assets, or (z) require any consent or approval of, or notice to, or filing
or registration with, any Person.







--------------------------------------------------------------------------------





(iv)     Meridian does not have any agreements with any other Person that
prohibits Meridian from, or that Meridian will breach as a result of, providing
Services to the Company or any of its Affiliates or fulfilling Meridian’s duties
and obligations to the Company or its Affiliates pursuant to this Agreement.
Meridian has not breached any non- competition, non-solicitation or
confidentiality duties imposed on it in any respect that will adversely affect
any of the Company or its Affiliates.


(b)     The Company hereby represents and warrants to Meridian and each
Consultant as follows:


(i)     The Company is a limited partnership duly organized and validly existing
under the laws of the State of Delaware.


(ii)     The Company has full power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and no further
actions on the part of the Company are necessary to approve and authorize the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid and binding
agreement, enforceable against the Company in accordance with its terms, except
as the enforceability hereof may be subject to applicable bankruptcy,
insolvency, reorganization, or other similar laws affecting creditors’ rights
generally and to general principles of equity.
    
(iii)     None of the execution and delivery by the Company of this Agreement,
nor the consummation of the transactions contemplated hereby, or compliance with
any of the provisions hereof, will (x) result in the violation of any order,
writ, injunction, decree, or ruling of any court or governmental entity, or to
the knowledge of the Company, any law, rule, or regulation applicable to the
Company, (y) result in the breach of any of the terms, conditions, or provisions
of any note, bond, mortgage, indenture, deed of trust, license, franchise,
permit, contract, agreement, or other instrument or commitment or obligation of
the Company or any of its assets, or (z) require any consent or approval of, or
notice to, or filing or registration with, any Person.


(c)     Each Consultant hereby represents and warrants to the Company as
follows:


(i)     This Agreement has been duly authorized, executed and delivered by such
Consultant and constitutes a valid and binding agreement, enforceable against
such Consultant in accordance with its terms, except as the enforceability
hereof may be subject to applicable bankruptcy, insolvency, reorganization, or
other similar laws affecting creditors’ rights generally and to general
principles of equity.


(ii)     None of the execution and delivery by such Consultant of this
Agreement, the consummation of the transactions contemplated hereby or
compliance with any of the provisions hereof, will (x) result in the violation
of any order, writ, injunction, decree, or ruling of any court or governmental
entity, or to the knowledge of such Consultant, any law, rule, or regulation
applicable to such Consultant, (y) result in the breach of any of the terms,
conditions, or provisions of any note, bond, mortgage, indenture, deed of trust,
license, franchise, permit, contract, agreement, or other instrument or
commitment or obligation of such Consultant or any of his assets, or (z) require
any consent or approval of, or notice to, or filing or registration with, any
Person.


(iii)     Such Consultant does not have any agreements with any current or prior
employer or any other Person that prohibits such Consultant from, or that such
Consultant will breach as a result of, providing Services to the Company or any
of its Affiliates or fulfilling such Consultant’s duties and obligations to the
Company or its Affiliates pursuant to this Agreement. Such Consultant has not
breached any noncompetition, non-solicitation or confidentiality duties imposed
on him with respect to any current or prior employer or any other Person in any
respect that will adversely affect any of the Company or its Affiliates.


(d)     Each of the Parties acknowledges and agrees that this Section 5 contains
all of the representations and warranties by the Parties with respect to the
subject matter of this Agreement.


6.     Limitation of Liability; Indemnification.


(a)     None of Meridian or any of the Consultants, shall be liable,
responsible, or accountable in damages or otherwise to the Company Group, or its
owners, members, employees, agents or assigns, for any action taken or failure
to act (EVEN IF SUCH ACTION OR FAILURE TO ACT CONSTITUTED THE SOLE, CONCURRENT
OR COMPARATIVE NEGLIGENCE OF MERIDIAN OR SUCH CONSULTANT) in connection with the
Services provided hereunder, unless such act or failure to act was the result of
fraud, willful misconduct or gross negligence on the part of Meridian or such
Consultant.





--------------------------------------------------------------------------------







(b)     Concurrently with the execution and delivery of this Agreement, the
Company is entering into indemnification agreements with each Consultant on
substantially the same terms as applicable to the directors and officers of Alta
Mesa immediately prior to the date hereof. The Company shall use its reasonable
best efforts to cause the Consultants to be named insureds under the director
and officer insurance policies maintained by the Company Group as soon as
practicable following the execution and delivery of this Agreement. The Company
shall, to the extent permitted by Applicable Law, indemnify and hold harmless
Meridian from and against any and all damages, payments, losses, costs, expenses
or other liabilities (including legal fees and expenses) that arise out of or
are attributable to Meridian’s provision of the Services under this Agreement to
the same extent Meridian would be entitled to such indemnification if Meridian
were a party to such an indemnification agreement.


7.     Independent Contractor. Meridian and the Consultants are engaged in a
business that is independent from the Company, and Meridian and the Consultants
shall perform the Services and each of their obligations hereunder as
independent contractors. In no event shall Meridian or the Consultants be deemed
to be employees of the Company (or any of its Affiliates), and Meridian and the
Consultants shall not at any time be entitled to any employment rights or
benefits from the Company (or any of its Affiliates). If any Consultant is
reclassified by a state or federal agency or court as an employee of the Company
or its Affiliate, the Consultant will receive no benefits except those mandated
by law even if by the terms of the Company’s or its Affiliates’ benefit plans in
effect at the time of such reclassification the Consultant would otherwise be
eligible for such benefits. Except as specifically provided in the Services or
authorized by the Board (or a committee or designee thereof), Meridian and the
Consultants shall not at any time communicate or represent to any third party
that in performing the Services hereunder, Meridian or the Consultants are
employees of the Company (or any of its Affiliates). Meridian and the
Consultants shall be solely responsible for making all applicable tax filings
and remittances with respect to amounts paid pursuant to this Agreement and
shall indemnify and hold the Company, its Affiliates and its and their
respective representatives harmless for all claims, damages, costs and
liabilities arising from Meridian’s or any Consultant’s failure to do so. It is
not the purpose or intention of this Agreement or the Parties to create, and the
same shall not be construed as creating, any partnership, partnership relation,
joint venture, agency, or employment relationship.


8.     Confidentiality; Confidential Information; Intellectual Property;
Publicity.


(a)     During the Term of this Agreement and following the expiration or
termination of this Agreement, Meridian and each Consultant shall, and Meridian
shall inform and direct each of its employees, attorneys, accountants,
fiduciaries, advisers, representatives and Affiliates that have access to
non-public information related to this Agreement, the Company or any of its
Affiliates (“Confidential Information”) to, keep confidential and not disclose
any Confidential Information, and not use any Confidential Information other
than in connection with providing the Services in accordance with this
Agreement, without the express written consent of the Company. For the purpose
of clarity, any reports developed by or on the behalf of Meridian or any of the
Consultants or any of the Company Group during the Term in connection with the
Services shall be deemed Confidential Information. The restrictions set forth in
this Section 8(a) do not apply to any disclosure required by Applicable Law (as
defined below), so long as (x) prior to such disclosure the Person subject to
such disclosure obligations provides the Company with written notice and an
opinion of counsel stating that such disclosure is required by Applicable Law
and the basis upon which the disclosure is asserted to be required, and (y) the
Person subject to such disclosure obligations uses commercially reasonable
efforts to oppose or mitigate any such disclosure.


(b)     All Confidential Information (together with all intellectual property or
other assets developed or acquired by Meridian or any Consultant in connection
with the Services (the “Developed IP”)) shall remain at all times the property
of the Company, and for the avoidance of doubt, all Developed IP is hereby
transferred and assigned to the Company. Meridian and each of the Consultants
shall immediately return to the Company (or, at the Company’s election, destroy)
all Confidential Information and/or Developed IP upon a Notice of Termination or
expiration of the Term and, in any event, upon the Company’s request from time
to time. Upon the request of the Company, Meridian and each Consultant shall
promptly provide written confirmation of the assignment of such Developed IP and
compliance with this Section 8.


(c)     Without limiting the generality of Section 8(a), none of Meridian or any
of the Consultants shall issue any press releases or make any other public
statements with respect to this Agreement, the Company or its Affiliates, or the
transactions contemplated hereby, without the prior written approval of the
Company.


(d)     Meridian and each Consultant acknowledge that all of the Confidential
Information is or may be material, non-public and/or price-sensitive information
and that the use of such information may be regulated or prohibited by
Applicable Law, including securities laws relating to insider dealing and market
abuse. Meridian and the Consultants each shall not use any Confidential
Information for any purpose prohibited by applicable legal or regulatory
authority. Any unauthorized disclosure of Confidential Information could be
injurious to the Company, its clients or others and could violate federal





--------------------------------------------------------------------------------





securities laws, and, notwithstanding anything to the contrary, any failure to
maintain the confidentiality of Confidential Information may (i) result in
immediate termination of the Term or, at the Company’s election, this Agreement
and (ii) subject each of Meridian and the Consultants to civil and criminal
liability and monetary damages.


(e)     Notwithstanding the foregoing, nothing herein shall prevent Meridian or
a Consultant from making a good faith report of possible violations of
Applicable Law to any governmental agency or entity or making disclosures that
are protected under the whistleblower provisions of Applicable Law, and no
individual (including the Consultants) shall be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is: (i) made (x) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney and (y)
solely for the purpose of reporting or investigating a suspected violation of
law; (ii) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal; or (iii) protected under the
whistleblower provisions of applicable law. In the event a Consultant files a
lawsuit for retaliation by Meridian for such Consultant’s reporting of a
suspected violation of law, such Consultant may (x) disclose a trade secret to
such Consultant’s attorney and (y) use the trade secret information in the court
proceeding related to such lawsuit, in each case, if such Consultant (A) files
any document containing such trade secret under seal and (B) does not otherwise
disclose such trade secret, except pursuant to court order.


9.     Document Retention; Audit Rights. The Parties shall retain documents and
other information relating to the Services for at least the time period that is
required by Applicable Law. Promptly following termination of this Agreement,
Meridian shall deliver to such Person as the Company may designate in writing,
copies of all files and records pertaining to the Company Group and other
information about the assets and operations of the Company Group
reasonablyrequested by the Company (which are in the possession of Meridian or
the Consultants). At any time during the Term and for a period of one year
following the expiration or termination of this Agreement, the Company shall
have the right, exercisable at its option and expense, to review and copy the
records relating to the Company Group and/or the Services maintained by Meridian
and/or the Consultants, and if necessary, to verify the performance by Meridian
and the Consultants of their obligations under this Agreement, and to audit such
records. This audit right may be exercised from time to time (but in no event
more than once in any calendar quarter) during normal business hours upon
reasonable notice to Meridian. The Company shall use its commercially reasonable
efforts to conduct any such audit or examination in a manner that minimizes the
inconvenience or disruption to Meridian.


10.     Services Standard.


(a)     Meridian and each Consultant shall perform the Services in compliance at
all times with (i) prevailing standards of accepted business practice and
ethics, (ii) all Applicable Laws (as defined below), (iii) reasonable and
prudent practices, as relevant to the Services, of the oil and gas industry, and
(iv) the terms of this Agreement. Meridian will (A) maintain separate accounts,
financial statements, books and records from those of the Company Group and (B)
prevent any funds or accounts of the Company Group from being commingled with
the funds or accounts of Meridian.


(b)     Without prejudice to the generality of Section 10(a), Meridian shall
ensure that the Services are at all times provided in compliance with the
requirements of the Bribery Act, the Foreign Corrupt Practices Act and any other
Applicable Laws and practices relating to anti-bribery and anti-corruption.


(c)     Meridian and the Consultants acknowledge that the Company Group is
subject to and has, and will have, various compliance policies and procedures in
place. As such, the engagement hereunder to provide the Services will be subject
to, among other things, adherence to such applicable policies and procedures and
other applicable compliance manuals for which Meridian and the Consultants are
provided copies (including such policies, procedures and/or manuals as may be
approved by the Board after the date hereof). Meridian hereby agrees to require
the Consultants to execute any customary forms and agreements in connection
therewith.


(d)     Promptly (and in any event, within three (3) business days) upon
becoming aware of (i) any actual or potential Conflict of Interest or (ii) any
material lawsuit, claim or arbitration threatened in writing or filed against or
involving Meridian, a Consultant or any of their Affiliates or any trust or
vehicle owned or controlled by a Consultant or any of its Affiliates, Meridian
shall disclose such actual or potential Conflict of Interest or such lawsuit,
claim or arbitration to the Company. A “Conflict of Interest” shall exist when a
Consultant engages in, or plans to engage in, any activities, associations, or
interests that conflict with, or create an appearance of a conflict with (A)
Meridian (whether or not in connection with the provision of the Services) or
(B) such Consultant’s duties, responsibilities, authorities, or obligations for
and to the Company (or any of its Affiliates) in connection with the provision
of the Services. Notwithstanding the foregoing, Consultants may, without
violating this Section 10(d), devote a portion of Consultant’s business time and
attention to the activities described on Exhibit C, so long as such commitment
does not adversely affect the Consultant’s ability to satisfy the Consultant’s
obligations to the Company as described in this Agreement, including providing
the Services.





--------------------------------------------------------------------------------







11.     Certain Definitions; Interpretation.


(a)     “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person. For this purpose, “control” shall have the meaning given such term
under Rule 405 of the Securities Act of 1933. For the avoidance of doubt, with
respect to the Company, the term “Affiliate” shall not include Meridian, the
Consultants or any of their Affiliates.


(b)     “Applicable Laws” means all statutes, laws (including all federal and
state securities laws), ordinances, codes, regulations, rules or requirements of
any government, governmental authority, regulatory agency or self-regulatory
body (including FINRA) or exchange wherever located with jurisdiction over (i)
any of Meridian, the Consultants or any of their respective businesses,
properties and assets or (ii) the Company and its Affiliates.


(c)    “Person” shall mean any individual, natural person, corporation
(including any non-profit corporation), unlimited liability corporation, general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any company limited by shares, limited
liability company or joint stock company), incorporated or unincorporated
association, governmental authority, firm, society or other enterprise,
organization or other entity of any nature.


(d)      All references to “including” shall be construed as meaning “including
without limitation.” All references to dollars refer to United States dollars.
The words “hereof,” “hereto,” “hereby,” “herein,” “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular section or article in which such words appear.
Unless the context requires otherwise, all references to laws, regulations,
contracts, agreements and instruments refer to such laws, regulations,
contracts, agreements and instruments as they may be amended from time to time.


(e)     No provision of this Agreement or any related document will be construed
against or interpreted to the disadvantage of any Party by any court or other
governmental or judicial authority by reason of such Party having or being
deemed to have structured or drafted such provision.


12.     Non-Disparagement. During the Term of this Agreement and following the
expiration or termination of this Agreement, none of Meridian or the Consultants
shall (and each of Meridian and the Consultants shall cause their respective
Affiliates not to) disparage the Company Group or any of its directors,
officers, agents, representatives, equity holders or Affiliates, either orally
or in writing, at any time. In addition, during the Term of this Agreement and
following the expiration or termination of this Agreement, the Company Group
shall cause the members of the Board and the Company’s officers not to disparage
Meridian or any of its directors, officers, agents, representatives, equity
holders or Affiliates (including the Consultants), either orally or in writing,
at any time. Nothing in this Section 12 will prohibit disclosure of information
that is required to be disclosed to enforce this Agreement or comply with
Applicable Law or order of a court or other governmental authority.


13.     Governing Law; Venue; and Jurisdiction.
    
(a)     This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to any choice of law principle
that would result in the application of any other law. (b) Subject to Section
14, each Party hereby irrevocably (i) submits to the exclusive jurisdiction of
the federal courts located in Wilmington, Delaware, in connection with any
action, suit or proceeding arising in connection with any disagreement, dispute,
controversy or claim arising out of or relating to this Agreement, and
irrevocably and unconditionally agrees that any such action, suit or proceeding
shall be heard and determined in such court; and (ii) waives the defense of an
inconvenient forum to the maintenance of any such action or proceeding. Each
Party further agrees to accept service of process out of any of the before
mentioned courts in any such dispute by registered or certified mail addressed
to the Party at the address set forth in Section 16.


(c)     EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.


14.     Dispute Resolution; Specific Performance.
    
(a)     Subject to Section 14(d), any claim or dispute among any of the Parties
arising out of or in relation to this Agreement (or any alleged breach thereof)
shall be finally determined by arbitration in accordance with the rules then in





--------------------------------------------------------------------------------





force by the American Arbitration Association. The arbitration proceedings shall
take place in Wilmington, Delaware, or such other location as the Parties in
dispute hereafter may agree upon; and such proceedings shall be governed by the
laws of the State of Delaware as such laws are applied to agreements between
residents of such State entered into and to be performed entirely within that
State.


(b)     The Parties shall agree upon one arbitrator, who shall be an individual
skilled in the legal and business aspects of the subject matter of this
Agreement and of the dispute. If the Parties in dispute cannot agree upon one
arbitrator, each Party in dispute shall select one arbitrator and the
arbitrators so selected shall select a third arbitrator. In the event the
arbitrators cannot agree upon the selection of the third arbitrator, the third
arbitrator shall be appointed by the American Arbitration Association at the
request of any of the Parties in dispute. The arbitrators shall, if possible, be
individuals skilled in the legal and business aspects of the subject matter of
this Agreement and of the dispute.


(c)     The decision rendered by the arbitrator or arbitrators shall be
accompanied by a written opinion in support thereof. The decision shall be final
and binding upon the Parties in dispute without right of appeal. Judgment upon
the decision may be entered into by any court having jurisdiction thereof, or
application may be made to that court for a judicial acceptance of the decision
and any other enforcement. Costs of the arbitration shall be assessed by the
arbitrator or arbitrators against any or all of the Parties in dispute, and
shall be paid promptly by such Party. Each Party shall use best efforts to cause
any proceeding conducted pursuant to Section 14(a) to be held in confidence by
the American Arbitration Association, the arbitrators and each of the parties to
such proceeding and their respective Affiliates, and all information relating to
or disclosed by any party thereto in connection with such proceeding shall be
treated by the parties thereto, their Affiliates and the arbitrators as
confidential business information and no disclosure of such information shall be
made by any party thereto, its Affiliates or the arbitrators without the prior
written consent of the party thereto furnishing such information in connection
with the arbitration proceeding, except as required by Applicable Law or to
enforce any award of the arbitrators.


(d)     A violation by Meridian or any Consultant of any of the covenants
contained in Section 8, Section 12, Section 20 or Section 21, would cause
irreparable damage to the Company in an amount that would be material but not
readily ascertainable, and any remedy at law (including the payment of damages)
would be inadequate. Accordingly, the Company shall be entitled (without the
necessity of showing economic loss or other actual damage) to injunctive relief
in any court of competent jurisdiction for any actual or threatened breach of
any of such covenants in addition to any other legal or equitable remedies it
may have, and Meridian and each Consultant specifically consents to the
exclusive jurisdiction of the United States District Court for the District of
Delaware, or if that court is unable to exercise jurisdiction for any reason, to
the exclusive jurisdiction of the courts of the State of Delaware located in
Wilmington, for this purpose. Meridian and each Consultant hereby waive their
respective rights to any claim of improper or inconvenient venue or forum.
Nothing in this Section 14(d) shall be construed as a waiver of the rights that
the Company may have for damages under this Agreement or otherwise, and all of
the Company’s rights shall be unrestricted.


15.     Assignment; Amendment. Neither this Agreement nor any of the rights,
interests, duties or obligations hereunder shall be assigned by any of Meridian
or the Consultants without the express written consent of the Company. Without
the prior written consent of the Company, none of Meridian or the Consultants
shall engage or hire any third party for the provision of any of the Services.
This Agreement may only be modified or amended with the prior written consent of
both the Company and Meridian.


16.     Notices. All notices and other communications to be given under this
Agreement shall be in writing and may be given by any of the following methods:
(a) personal delivery; (b) facsimile or email during normal business hours
provided that receipt of any such notice given by email is confirmed; or (c)
overnight delivery service. Notices shall be sent to the appropriate Party at
its address given below (or at such other address for such Party as shall be
specified by notice given hereunder):


(a)     If to the Company:


Alta Mesa Services, LP
15021 Katy Freeway
4th Floor
Houston, Texas 77094-1813
Attention: Kim Warnica
Email: kwarnica@altamesa.net


(b)     If to Meridian or any Consultant:







--------------------------------------------------------------------------------





Meridian Energy LLC
2129 Looscan Lane
Houston, Texas 77019
Attention: Randy Limbacher
Email: r.limbacher@usa.net


17.     Severability. Should any provision of this Agreement for any reason be
declared invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any of the other provisions of this
Agreement, which remaining provisions shall remain in full force and effect and
the application of such invalid or unenforceable provision to Persons or
circumstances other than those as to which it is held invalid or unenforceable
shall be valid and enforced to the fullest extent permitted by law.


18.     Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or other electronic means), each of which shall be
deemed to be an original, but all of which will constitute one and the same
instrument.


19.     Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the Parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings (whether written or oral),
among the Parties relating to such subject matter.


20.     Certain Actions.


(a)     During the Term and for a period of one (1) year following the
expiration or termination of this Agreement, each of Meridian and each
Consultant agrees that it shall not, and shall cause its Affiliates not to,
directly or indirectly, without obtaining the express written consent of the
Company, (i) solicit (or direct to be directly or indirectly solicited) or
employ or otherwise seek to employ any employee of the Company or any of its
Affiliates or individual who was an employee of the Company or any of its
Affiliates during the six months preceding such solicitation (the “Restricted
Employees”) or (ii) solicit or encourage any customers, suppliers, partners or
distributors of, or other Persons known by Meridian or such Consultant as having
a business relationship with, the Company or any of its Affiliates to cease
doing business with, alter the terms of its business with or otherwise alter its
relationship with, the Company or any of its Affiliates, as applicable;
provided, however, that this Section 20(a) shall not prohibit any advertisement
or general solicitation that is not specifically targeted at the Restricted
Employees.


(b)     During the Term and, in the event of a termination or expiration of this
Agreement other than by an exercise of the Subject Termination Rights, for a
period of one (1) year following the expiration or termination of this
Agreement, each of Meridian and each Consultant agrees that it shall not, and
shall cause its Affiliates not to, directly or indirectly, without obtaining the
express written consent of the Company, invest in or provide services, in any
capacity, directly or indirectly (whether as proprietor, stockholder, director,
partner, employee, agent, independent contractor, consultant, trustee, or in any
other capacity), with respect to any entity (a “Competing Enterprise”) the
majority of whose (i) oil and gas exploration, production and/or midstream
assets, by asset value, are located in the Restricted Territory (as defined
below) and/or (ii) revenues are derived from operations in the Restriction
Territory; provided, however, neither Meridian nor any Consultant shall be
deemed to be participating or engaging in a Competing Enterprise solely by
virtue of the ownership of not more than one percent (1%) of any class of stock
or other securities which are publicly traded on a national securities exchange
or in a recognized over-the-counter market. “Restricted Territory” means the
counties of Kingfisher, Garfield, Blaine and Major in Oklahoma.


(c)     During the Term, Meridian shall cause the Consultants to provide
substantially all of their business time (other than time spent serving on
boards that the Board and such Consultant have agreed the Consultant may serve
on, including the boards referenced in Exhibit C hereto) to performing their
responsibilities with respect to the Services and, notwithstanding anything in
this Agreement to the contrary, during the Term, none of Meridian, any of its
subsidiaries or any of the Consultants (with respect to Meridian or any of its
subsidiaries) may, without the prior written consent of the Company, (a) operate
any business that is not operated in connection with the Services (other than
those businesses specifically identified in Exhibit C hereto) or (b) issue any
equity or other securities (or options therefor) to any Person.


(d)     Meridian and each Consultant agrees that the covenants and restrictions
in this Section 20 (i) are reasonable in scope and time, (ii) are reasonable
restrictions to protect the legitimate business interests and goodwill of the
Company and its Affiliates, and (ii) are ancillary to or a part of an otherwise
enforceable contract that is supported by adequate consideration. In the event
any provision of this Section 20 shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its





--------------------------------------------------------------------------------





being too extensive in any other respect, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner.
    
21.     Cooperation Obligations.


(a)     Meridian and the Consultants acknowledge that the Company and its
Affiliates are subject to certain requirements of Applicable Law, including
public reporting obligations under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations of the U.S.
Securities and Exchange Commission (the “SEC”), and that nothing in this
Agreement is intended or will be interpreted to limit or constrain compliance
therewith. Meridian and the Consultants shall, and each shall cause their
respective Affiliates to, during and after the Term reasonably cooperate with
the Company and provide such information regarding Meridian, the Consultants,
the Services and this Agreement as the Company determines is reasonably
necessary or appropriate to allow the Company to satisfy requirements of
Applicable Law with respect thereto. Further, during and after the Term,
Meridian and the Consultants agree to reasonably cooperate with the Company and
its Affiliates in connection with any claims, causes of action, investigations,
hearings, proceedings, arbitrations, lawsuits, or other matters that have been
brought, or may be brought in the future, against or on behalf of the Company
that relate to events or occurrences that transpired during the Term.


(b)     The Company acknowledges that as of the date of this Agreement none of
the Consultants is performing, and without the prior written approval of the
applicable Consultant during the Term, no Consultant will be required to
perform, in the role of Alta Mesa’s principal executive officer, principal
financial officer or controller or principal accounting officer. During the
Term, if a Consultant is performing in the role of Alta Mesa’s principal
executive officer, principal financial officer or controller or principal
accounting officer, such Consultant shall (i) supervise and manage the
preparation of any filings required to be made by Alta Mesa or any other member
of the Company Group with the SEC (the “Securities Act Filings”), including any
annual, quarterly or current report required under the Exchange Act , and any
registration statement filed under the Securities Act of 1933, as amended (the
“Securities Act”), and, to the extent required under the Exchange Act, the
Securities Act and the applicable rules and regulations thereunder, execute such
filings for and on behalf of Alta Mesa or such member of the Company Group and
(ii) in connection with any Securities Act Filing, execute any customary
representation letters required by the independent accounting firm of Alta Mesa
or any member of the Company Group and any certifications required under the
Sarbanes- Oxley Act of 2002.


* * * * *











--------------------------------------------------------------------------------










Please evidence your agreement with the foregoing by executing a copy of this
Agreement and returning it to us.


Very truly yours,
 
 
ALTA MESA SERVICES, LP
 
 
By:
OEM GP, LLC
 
a Texas limited liability company,
 
its general partner
 
 
By:
ALTA MESA HOLDINGS, LP
 
a Texas limited partnership,
 
its sole member
 
 
By:
ALTA MESA HOLDINGS GP, LLC
 
a Texas limited liability company,
 
its general partner
 
 
By:
/s/ James T. Hackett
 
Name: James T. Hackett
 
Title: Chairman of the Board



Accepted and agreed to as of the date first written above:
MERIDIAN ENERGY LLC
 
 
By:
/s/ Randy Limbacher
 
Name: Randy Limbacher
 
Title: Member
 
 
/s/ Randy Limbacher
Randy Limbacher
 
 
/s/ John H. Campbell, Jr.
John H. Campbell, Jr.
 
 
/s/ Mark P. Castiglione
Mark P. Castiglione














--------------------------------------------------------------------------------






Exhibit A


Consultants


Consultant
Officer Role
Randy Limbacher
Interim President
John Campbell, Jr.
Interim Chief Operating Officer - Upstream
Mark Castiglione
Chief of Staff to the President








--------------------------------------------------------------------------------






Exhibit B


Services Fee


(see attached)





--------------------------------------------------------------------------------






Exhibit C


Permitted Ownership and Activities


Randy Limbacher


1. CARBO Ceramics: Limbacher is a member of the board of directors of CARBO
Ceramics Inc., a Delaware corporation.


2. TransCanada: Limbacher is a member of the board of directors of TransCanada
Corporation.


3. R&C Hidden Springs Ranch LLC: Limbacher is the Managing Partner of R&C Hidden
Springs Ranch LLC, which invests in ranch land, timber, mineral interests, and
recreational property in Rusk County, Texas and controls about 1,500 acres, and
continues to purchase, land and minerals in a 3 to 5 mile radius surrounding the
main property located at 2121 FM 1798 West in Laneville, Texas.


John Campbell, Jr.


1. Quantum Funds IV, V, and VI: Campbell owns less than (a) 5% of the membership
interests in each of Fund 4-QEM IV, LLC, Fund 5-QEM V, LLC and Fund 6-QEM VI,
LLC (collectively, the “Quantum LLCs”) and (b) 15% of the limited partnership
interests in each of QEM IV Affiliates, LP, QEM V Affiliates, LP and QEM VI
Affiliates, LP (collectively, the “QEM Affiliate Funds” and together with the
Quantum LLCs, collectively, the “Quantum Funds”). Each of Campbell’s investments
in the Quantum Funds is a passive investment and does not require any services
of Campbell in the operation of the entities in which investments are held.


2. McKinney Investments: Campbell owns 5% of the limited partnership interests
in McKinney Investments Partners, LP (the “McKinney Fund”). Campbell’s
investment in the McKinney Fund is a passive investment and does not require any
services of Campbell in the operation of the entity in which investment is held.


3. T&W I & II Income Fund: Campbell owns (a) 6.7% of the limited partnership
interests in T&W Gas Income Partners I, LP (“T&W Fund I”) and (b) 15% of the
limited partnership interests in T& W Gas Income Partners, II, LP (“T&W Fund II”
and together with T&W Fund I, collectively, the “T&W Funds”). Each of Campbell’s
investments in the T&W Funds is a passive investment and does not require any
services of Campbell in the operation of the entities in which investments are
held. Through the T&W Funds, Campbell holds a non-operated working interest, oil
and gas investment in Ballard Exploration Company, Inc.


4. JCT 1 & 2 Kitchen: Campbell owns a 5% interest in JCT. Kitchen & Bar, which
has two locations in Atlanta, Georgia, and such investments are passive
investments and do not require any services of Campbell in the operation of the
entities in which investments are held.





